Citation Nr: 1203965	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  04-27 425	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) decision of May 19, 2006, granting entitlement to special monthly compensation at a rate less than that assigned under 38 U.S.C.A. § 1114 (r)(2) as of the date of the Veteran's September 2004 bilateral knee replacement surgery, should be revised or reversed on the grounds of clear and unmistakable error (CUE).

2.  Whether the Board decision of January 13, 2010, denying entitlement to a 70 percent rating for a right wrist injury prior to September 22, 2009, should be revised or reversed on the grounds of CUE.


ATTORNEY FOR THE BOARD

J. M. M., Counsel

[The issue of entitlement to a higher rate of special monthly compensation under 38 U.S.C.A. § 1114, based on loss of use of three extremities, is the subject of a separate decision].


INTRODUCTION

The moving party is a Veteran who served on active duty from January 1968 to June 1969.

In the January 2010 Board decision, the issue of entitlement to an earlier effective date for the grant of service connection for a bilateral shoulder disorder was remanded so that a Statement of the Case could be issued.  See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); Manlincon v. West, 12 Vet. App. 238 (1999).  The Veteran did not perfect an appeal with respect to this issue, and it is not before the Board at this time.

The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a) (2) (West 2002).


FINDINGS OF FACT

1.  The May 19, 2006 Board decision granting entitlement to special monthly compensation at a rate less than that assigned under 38 U.S.C.A. § 1114 (r)(2) as of the date of the Veteran's September 2004 bilateral knee replacement surgery was reasonably supported by the evidence then of record, and the applicable statutory and regulatory provisions existing at that time were considered and correctly applied.

2.  The January 13, 2010 Board decision denying entitlement to a 70 percent rating prior to September 22, 2009, for a right wrist injury considered and correctly applied the applicable statutory and regulatory provisions existing at that time, but was not reasonably supported by the evidence then of record.



CONCLUSIONS OF LAW

1.  The May 19, 2006 Board decision granting entitlement to special monthly compensation at a rate less than that assigned under 38 U.S.C.A. § 1114 (r)(2) as of the date of the Veteran's September 2004 bilateral knee replacement surgery did not contain CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2011).

2.  The January 13, 2010 Board decision denying entitlement to a 70 percent rating prior to September 22, 2009, for a right wrist injury contained CUE.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105(a), 20.1400, 20.1403, 20.1404 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, the statutory and regulatory provisions pertaining to VA's duty to notify and to assist under the VCAA do not apply to allegations of clear and unmistakable error in prior decisions of the Board, because a CUE motion is not a claim or an appeal, but is a collateral attack upon a previous final decision.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc); Simmons v. Principi, 17 Vet. App. 104, 109 (2003).

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice, Rule 1400 through Rule 1411, codified at 38 C.F.R. §§ 20.1400, 20.1411 (2011).  Such a motion must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy that requirement.  Motions which fail to comply with the regulatory requirements shall be dismissed, without prejudice to refiling.  38 C.F.R. § 20.1404(b); see Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400.  Section § 20.1403(a) provides that CUE is a very specific and rare kind of error.  It is the kind of error of fact or law which, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. App. 310 (1992).

The review for clear and unmistakable error in a prior Board decision must be based on the record and the law which existed when that decision was made.  To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  See 38 C.F.R. § 20.1403(b), (c); see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).

The following situations do not constitute CUE: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) VA failure to fulfill the duty to assist; (3) a disagreement as to how the facts were weighed or evaluated; and (e) the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the pertinent statute or regulation.  38 C.F.R. § 20.1403(d)-(e); see also 38 U.S.C.A. §§ 501(a), 7111 (West 2002); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).

In conjunction with the current decision, the Board has reviewed all evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence was pertinent to the decisions in which the Veteran alleges CUE, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

May 19, 2006 Board Decision

In November 2009 and February 2010, the Veteran filed CUE motions with respect to the Board's May 19, 2006 decision which had granted entitlement to special monthly compensation at the 'n plus half' rate.  He argues that after he sustained a fall in December 2004, during his postoperative period of convalescence, he should have been scheduled for a VA examination to determine whether the Veteran was housebound at that time.  He asserts that beginning the date of his bilateral knee surgery, he was entitled to the 'r(2)' rate of special monthly compensation on the basis that he required aid and attendance, and points to VA's provision of home health aides during his convalescence and continued symptomatology after a December 2004 fall.  Finally, citing 38 C.F.R. § 4.30 and § 4.71, Diagnostic Code 5055, Notes (1) and (2), he asserts that as of the date of his bilateral knee surgery in September 2004, he was entitled to special monthly compensation at the 'r(2)' rate, in addition to the one-year period of an assigned 100 percent rating after total knee replacement based on Diagnostic Code 5055 since the evidence showed that he was in permanent need of crutches as of the date of his knee replacement surgery.  On these bases, the Veteran argues that the May 19, 2006 Board decision was clearly and unmistakably erroneous.  

At the time of the May 2006 Board decision (as well as at the present time), the rating criteria for knee replacements held that prosthetic replacement of the knee joint warranted a 100 percent rating for 1 year following implantation of the prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).  Note (2) directs that special monthly compensation is assignable during the 100 percent rating period the earliest date permanent use of crutches is established.  Id. at Note (2).

The law at the time of the May 2006 Board decision also provided that the special aid and attendance benefit under 38 U.S.C.A. § 1114(r) was available in two cases.  First, special monthly compensation was available to a 

veteran receiving the maximum rate under 38 U.S.C.A. § 1114 (o) or (p) who is in need of regular aid and attendance or a higher level of care during periods he or she is not hospitalized at United States Government expense.  []  Determination of this need is subject to the criteria of [38 C.F.R.] § 3.352.  The regular or higher level aid and attendance allowance is payable whether or not the need for regular aid and attendance or a higher level of care was a partial basis for entitlement under the maximum rate under 38 U.S.C.A. § 1114 (o) or (p), or was based on an independent factual determination.

38 U.S.C.A. § 1114(r) (1) (2005).  

Special monthly compensation at the 38 U.S.C.A. § 1114 (r) rate is also available to a

veteran receiving compensation at the intermediate rate between 38 U.S.C.A. § 1114 (n) and (o) plus special monthly compensation under 38 U.S.C.A. § 1114 (k) who establishes a factual need for regular aid and attendance or a higher level of care, is also entitled to an additional allowance during periods he or she is not hospitalized at United States Government expense.  Determination of the factual need for aid and attendance is subject to the criteria of [38 C.F.R.] § 3.352.  

38 U.S.C.A. § 1114 (r) (2) (2005).  

In its May 2006 decision, the Board granted entitlement to special monthly compensation at the "n plus 1/2" rate beginning September 3, 2003.  The basis of this grant was that at that time, the Veteran had a 100 percent rating for posttraumatic stress disorder (PTSD), a 50 percent rating for chronic migraine headaches, and a 20 percent rating for duodenal ulcer and hiatal hernia.  The chronic migraine headaches and ulcer/hernia, while service-connected on the basis of being related to the PTSD, involved a different anatomical or body system.  

However, the Board also found that entitlement to additional special monthly compensation based on the need for aid and attendance or by reason of being housebound under the rate specified by 38 U.S.C.A. § 1114 (r) was not warranted, both because the evidence did not establish entitlement to special monthly compensation at the rate specified by 38 U.S.C.A. § 1114 (o) or (p), and also because the Veteran was not in receipt of special monthly compensation at the rate specified by 38 U.S.C.A. § 1114 (k) on the basis of a disability not included in consideration for his established entitlement at the 'n plus half' rate.  

After review of the record, the Board finds that there was no CUE committed in the May 19, 2006 Board decision granting entitlement to special monthly compensation at a rate less than that assigned pursuant to 38 U.S.C.A. § 1114 (r)(2) as of the date of the Veteran's September 2004 bilateral knee replacement surgery.  Initially, the Veteran's assertion that VA's failure to provide a physical examination, in order to determine whether he was housebound for the purposes of a higher rate of special monthly compensation, is without merit.  The Court of Appeals for the Federal Circuit has held that a failure of the duty to assist, which includes providing a VA examination when necessary to resolve an issue or question of medical fact with respect to an issue on appeal, is not CUE.  Cook v. Principi, 318 F.3d 1334, 1348 (Fed. Cir. 2002).  Thus, the Board's decision not to obtain a VA examination to determine the Veteran's housebound status following his 2004 bilateral knee surgery, prior to adjudicating his claims, is not CUE.  

Further, the evidence of record at the time of the May 2006 Board decision did not establish entitlement to special monthly compensation at the 'r(2)' rate.  The Veteran has not asserted in his CUE motion that he was entitled to special monthly compensation at the 'o' or 'p' rate.  Moreover, even though the Board decision found that entitlement to special monthly compensation was warranted at the 'n plus half' rate, entitlement to special monthly compensation at the 'r(2)' rate is not warranted because the Veteran did not have an additional, separately ratable disability listed under 38 U.S.C.A. § 1114(k).  Those disabilities include the anatomical loss, or loss of use, of one foot, one hand, or one or more creative organs; loss of use of both buttocks; blindness of one eye; deafness of both ears; complete organic aphonia (loss of voice); loss of 25 percent or more of the tissue from a single breast or both breasts in combination; or when breast tissue has been subjected to radiation treatment.

The Veteran has not alleged, and the record does not support a finding, that he had loss or loss of use of a creative organ, blindness of one eye, deafness of both ears, loss of voice, loss of 25 percent or more of the tissue from a single breast or both breasts in combination, or radiation treatment of breast tissue.  To the extent that the Veteran had the loss of use of either foot at the time of the May 2006 Board decision, compensation for this loss of use was already provided in the assignment of the 'n plus half' rating for loss of use of both legs; as the rating for loss of use of both legs encompasses the loss of use of both feet, there can be no separate, additional grant of special monthly compensation on the basis of loss of use of one or both feet in addition to the legs.  38 U.S.C.A. § 1114.  Moreover, as established elsewhere in this decision, the evidence at the time of the May 2006 Board decision did not reflect loss of use of the right hand until the VA examination of June 23, 2009.  

Loss of use of both buttocks were defined at the time of the May 2006 Board decision as severe damage by disease or injury to muscle group XVII, bilaterally, resulting in the inability to rise without assistance from a seated or stooped position and the inability to maintain postural stability.  38 C.F.R. § 3.350(a) (3), 4.64 (2005).  But the evidence at the time of the May 2006 Board decision does not show that the Veteran's inability to rise from a chair or stooped position, or to maintain postural stability, were due to damage to Muscle Group XVII.  Rather, the evidence establishes that the Veteran's limitations of mobility were due to his bilateral knee disabilities, and did not reflect that the Veteran had Muscle Group XVII damage (atrophy or other muscle wasting).  

Finally, the Board's decision to not grant special monthly compensation at the 'r(2)' rate beginning the date of his bilateral knee surgery in September 2004, based on evidence to support the Veteran's permanent use of crutches as of that date, was not CUE.  As the Veteran argued and as stated above, special monthly compensation is assignable during the 100 percent rating period from the earliest date permanent use of crutches is established.  38 C.F.R. § 4.71a, Diagnostic Code 5055 at Note (2).  However, there is nothing in Diagnostic Code 5055 or its related Notes, or in the regulations pertaining to special monthly compensation in effect at the time, that a veteran convalescing from knee replacement surgery would warrant special monthly compensation at the 'r(2)' rate simply on the basis of permanent use of crutches.  The Note simply directs that special monthly compensation may be concurrently paid if permanent use of crutches is established.  Id.  The May 2006 Board decision granted special monthly compensation as of September 3, 2003, well before the date the Veteran asserted in his CUE motion that he became entitled.  Thus, as of the date of his bilateral knee surgery, he was enjoying the concurrently-assigned benefits of the one-year 100 percent rating and of special monthly compensation.

The record at the time of the May 2006 Board decision does not reflect a disability for which entitlement to special monthly compensation at the 'k' rate for a disability not already encompassed by the 'n plus half' rate would be warranted.  Moreover, the regulations in effect at the time of the May 2006 Board decision do not provide the 'r(2)' rate of special monthly compensation based on the Veteran's permanent use of crutches as of that date.  As such, the record at the time of the May 2006 Board decision does not support entitlement to special monthly compensation at the 'r(2) rate' as of the Veteran's September 2004 bilateral knee surgery.  Accordingly, to the extent that the Veteran has moved to reverse or revise the Board's May 19, 2006 decision and grant that higher rate of special monthly compensation, his motion is denied.

January 13, 2010 Board Decision

In January 2010, the Veteran filed a CUE motion with respect to the Board's January 13, 2010 decision denying entitlement to a 70 percent rating prior to September 22, 2009, for a right wrist injury.  He asserted that the VA examination was conducted in June 2009, not on September 22, 2009 as listed in the Board decision.  Further, the Veteran argues that as early as September 3, 2003, the evidence of record supported the 70 percent rating.  On this basis, the Veteran argues that the January 13, 2010 Board decision, affirming September 22, 2009 as the date on which the evidence showed the Veteran's right wrist disability warranted a 70 percent rating, was clearly and unmistakably erroneous.  

The Veteran's right wrist disability is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5125.  At the time of the January 2010 Board decision, a 10 percent rating was warranted where there is evidence of limitation of motion of the (major) wrist such that dorsiflexion is less than 15 degrees, or palmar flexion is limited to in line with the forearm.  A 30 percent rating was warranted for favorable ankylosis in 20 to 30 degrees dorsiflexion, a 40 percent rating warranted for ankylosis in any other position except favorable, and a 50 percent rating warranted for unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  Extremely unfavorable ankylosis is to be rated as loss of use of the hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a and Part 4, Codes 5214, 5215 (2009).  Loss of use of the hand warrants a 70 percent rating, and amputation of the forearm above the insertion of the pronator teres warrants an 80 percent rating.  38 C.F.R. § 4.71a and Part 4, Codes 5123, 5124, 5125 (2009).

In its January 2010 decision, the Board denied entitlement to a 70 percent rating prior to September 22, 2009, for a right wrist injury on the basis that the VA examination of that date was the first evidence in which ankylosis was clinically shown.  The pertinent finding of fact was that prior to September 22, 2009, the Veteran's post-traumatic right (major) wrist derangement was characterized by flexion and extension to 20 degrees, with ulnar and radial deviation to 10 degrees, accompanied by pain, tenderness, and weakness, with X-ray evidence of osteoarthritis, but no evidence of ankylosis.  

After review of the record, the Board finds that there was CUE committed in the January 13, 2010 Board decision affirming September 22, 2009, as the date on which the evidence showed entitlement to a 70 percent rating for a right wrist injury.  While the VA examination is, indeed, the date on which anklyosis was first shown, the date of the physical examination of the Veteran was June 23, 2009.  September 22, 2009, which was the date cited by the RO and by the Board as the date entitlement arose, was in fact the date the VA examiner later reviewed the claims file and affirmed his findings and diagnosis.  However, the clinical findings were made on June 23, 2009, the date on which physical examination of the Veteran showed that the wrist was fixed in an unfavorable position, and has loss of function such that it constituted loss of use of the hand. 

However, the Board's inherent finding that a 70 percent rating was not warranted prior to June 23, 2009 did not constitute CUE.  At a September 2003 private orthopedic examination, November 2005 fee-based examination, March 2006 aid and attendance examination, and June 2006 home ergonomics evaluation, clinical findings each showed reduction of the Veteran's wrist palmar and dorsiflexion, right wrist pain and weakness, and limited ability to use his right hand for buttoning and tying motions.  But none of the evaluations dated during the appeal period showed such limited motion as to constitute favorable or unfavorable ankylosis.  Nor was there loss of effective use of the hand; at both the November 2005 fee-based examination and the June 2006 evaluation, this right-handed Veteran reported being able to use both cups and utensils which with to eat, without assistance, and further reported at the November 2005 fee-based examination to be able to write and comb his hair.

Thus, there is no merit to the Veteran's argument that the September 3, 2003 private notation of his requiring a wrist fusion in the future constituted current evidence of wrist fusion.  He is essentially arguing that he should be paid compensation on the basis of a potential, future increase in disability.  The effective date of entitlement for a staged increase is based on the date entitlement arose.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evidence does not show that entitlement arose until June 23, 2009; by his own admission, the Veteran had ability to complete at least some activities of daily living with his right hand and wrist as late as June 2006, long after his claimed onset of loss of use in September 2003.  

There is CUE in the January 13, 2010 Board decision affirming September 22, 2009, as the date a 70 percent rating was warranted for the Veteran's right wrist disability.  Indeed, entitlement to the 70 percent rating arose the date of the VA examination on June 23, 2009.  However, as noted above, the record at the time of the January 2010 Board decision does not support entitlement to a 70 percent rating for the Veteran's right wrist injury prior to that date.  Accordingly, to the extent that the Veteran has moved to reverse or revise the Board's January 13, 2010 decision and assign an effective date for the 70 percent rating prior to June 23, 2009, his motion is denied.


ORDER

The motion to revise or reverse the Board's May 19, 2006 decision, granting entitlement to special monthly compensation at a rate less than that assigned under 38 U.S.C.A. § 1114 (r)(2) as of the date of the Veteran's September 2004 bilateral knee replacement surgery, on the basis of clear and unmistakable error is denied.

The motion to revise or reverse the Board's January 13, 2010 decision, denying entitlement to a 70 percent rating prior to September 22, 2009, for a right wrist injury, on the basis of clear and unmistakable error is granted.  A 70 percent rating for a right wrist injury is warranted from June 23, 2009.



                       ____________________________________________
	ROBERT C. SCHARNBERGER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



